BISCHOFF, J.
The case was submitted to the trial justice for decision after disagree*1148xnent of the jury, and his conclusion upon the facts was based necessarily upon his estimate of the relative credibility of the witnesses who testified before him. There is no inherent improbability in the account of the accident as given by the defendant’s witnesses, and the motorman was directly corroborated by a passenger who had a clear view of occurrence. Accepting this evidence, the collision was due mainly to the recklessness of the plaintiff’s servant, and the judgment for the defendant is unassailable. Judgment affirmed, with costs. All concur.